Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-47 of U.S. Patent No.10,842,565. Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims are directed to an obvious broadening of targeting anatomical feature in skin as claimed in claims 1-47 of U.S. Patent No.10,842,565.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 4, 5, 8 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Darty (US 2015/0051498).
    	Regarding claim 1, Darty discloses targeting anatomical features in skin. Processor subsystem 1300 analyzes light reflected from the skin to locate the anatomical features. Each spatial location of each anatomical feature is optically differentiated from surrounding skin.
Malignant cells or tissues are differentiated from healthy skin. See paragraph [0278].
Coherent light sources 104 sequentially illuminate an object in the region of interest 1502 with narrowband light sources of various wavelengths and images of the object are captured with optical detectors 206 configured to resolve light of the respective broadband wavelengths. See paragraph [0094].
Regarding claim 3, analyzed reflected light from the skin includes: acquiring imaging data from the light reflected by the skin using imager subsystem 210; and the imaging system illuminates a selected region (e.g., tissue) of the subject with the broadband light source 104. Anatomical features are located using the imaging data comprising light backscattered from the illuminated region of the subject focused by the objective lens assembly 202 onto the beam steering element 204.
Regarding claim 4, thresholding the imaging data comprises a  processor subsystem 1300 to modify the spectral portion selected by a spectral analyzer to generate wavelength dependent imaging data for modifying the appearance of the image generated. 
Regarding claim 5, Darty discloses restricting the located anatomical features based on a size. Acquired digital image data is pre-processed in 1406 by a central processing unit 1300 in the hyperspectral/multispectral imaging system. The program instructions perform compressing the size of an acquired image, where the size corresponds to an expected size of the anatomical features.  
Regarding claim 8, Darty discloses targeting anatomical features in skin using processor subsystem 1300 to receive imaging data from a photo instrument of light reflected from the skin. Processor subsystem 1300 analyzes light reflected from the skin to locate the anatomical features. An image displaying the spatial locations of each anatomical feature is optically differentiated from surrounding skin. Malignant cells or tissues are differentiated from healthy skin. See paragraph [0278]. The spatial locations are the locations where coherent light is delivered. See paragraph [0123].
Regarding claim 9, Darty discloses directing, using the processor subsystem 1300, first coherent light from a coherent light source at a first located anatomical feature; and directing, using the processor subsystem 1300, second coherent light from the coherent light source at a second located anatomical feature, and wherein the first located anatomical feature is different than the second located anatomical feature. See paragraph [0278]. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Darty (US 2015/0051498) in view of Altshuler et al (US 2006/0004347).
Regarding claims 1 and 7, Darty meets all of the claimed limitations except for the anatomical features comprising a gland; a sweat gland; a sebaceous gland; or a hair.  
Altshuler et al teach using light radiation to treat sebaceous glands.
One of ordinary skill in the art would have found it obvious to use the teaching of Alshuler et al to treat sebaceous gland anatomical features using coherent light with the device of Darty because skin comprises sebaceous gland tissue and sebaceous gland destruction is a known desired therapy using optical energy.
Allowable Subject Matter
Claims 2, 6 and 10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-47 of U.S. Patent No.10,842,565, but would be allowable subject to filing an acceptable Terminal Disclaimer and rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 11-20 are rejected, but would be allowable subject to filing an acceptable Terminal Disclaimer.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to George Manuel whose telephone number is (571) 272-4952.
The examiner can normally be reached on regular business days.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on (571) 272-4156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



 
     /George Manuel/ 
Primary Examiner
Art Unit: 3792
10/20/2022